Exhibit 10.12

 

FIRST DATA CORPORATION

 

LONG-TERM INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

[FirstName] [MI]. [LastName]    Option Number: [    ] [Address]    Plan: [    ]
[City, State, Postal, Country]    ID: [        ]

 

Effective [Date of Grant], you have been granted a Non-Qualified Stock Option to
buy [Shares Granted] shares of FIRST DATA CORPORATION (the Company) stock at
[$Grant PriceUSD] per share.

 

Shares in each period will become fully vested on the date shown.

 

Shares


--------------------------------------------------------------------------------

  Vest Type


--------------------------------------------------------------------------------

  Full Vest


--------------------------------------------------------------------------------

  Expiration


--------------------------------------------------------------------------------

[Vest1]   On Vest Date   [Date1]   [Expiration Date] [Vest2]   On Vest Date  
[Date2]   [Expiration Date] [Vest3]   On Vest Date   [Date3]   [Expiration Date]
[Vest4]   On Vest Date   [Date4]   [Expiration Date]

 

These options are granted under and governed by the Terms and Conditions of the
First Data Corporation Long-Term Incentive Plan.

 

FIRST DATA CORPORATION

 

BY:  

 

--------------------------------------------------------------------------------

   

Michael T. Whealy, Secretary



--------------------------------------------------------------------------------

NQO TERMS AND CONDITIONS

 

1. Pursuant to the First Data Corporation 1992 Long-Term Incentive Plan (the
“Plan”), First Data Corporation (the “Company”) hereby grants to you, as of the
Date of Grant specified above, a nonqualified stock option to purchase the
number of common shares (par value $0.01 per share) of the Company specified
above at the option price per share specified above (which number of shares and
price per share may be adjusted pursuant to Paragraph 6 below).

 

2. Enclosed you will find a copy of the Plan which is incorporated in this
instrument by reference and made a part hereof. The Plan should be carefully
examined before any decision is made to exercise the option.

 

3. Subject to the provisions of this Agreement and the applicable provisions of
the Plan, you may exercise this option as follows:

 

  f) Unless otherwise determined by the Compensation and Benefits Committee (the
“Committee”) of the Board of Directors (the “Board”) of the Company in its sole
discretion, no part of this option may be exercised before the first Anniversary
of the Date of Grant listed above or after the expiration of ten years from the
Date of Grant set forth above;

 

  g) At any time or times on or after the first Anniversary of the Date of Grant
listed above, you may exercise this option as to the number of shares which,
when added to the shares as to which you have theretofore exercised this option,
if any, will not exceed one-fourth (25%) of the total number of shares covered
hereby;

 

  h) At any time or times on or after the second Anniversary of the Date of
Grant listed above, you may exercise this option as to the number of shares
which, when added to the shares as to which you have theretofore exercised this
option, if any, will not exceed one-half (50%) of the total number of shares
covered hereby; and

 

  i) At any time or times on or after the third Anniversary of the Date of Grant
listed above, you may exercise this option as to the number of shares which,
when added to the shares as to which you have theretofore exercised this option,
if any, will not exceed three-fourths (75%) of the total number of shares
covered hereby; and

 

  j) At any time or times on or after the fourth Anniversary of the Date of
Grant listed above and thereafter through the Tenth Anniversary of the Date of
Grant listed above, you may exercise this option as to the number of shares
which, when added to the shares as to which you have theretofore exercised this
option, if any, will not exceed the total number of shares covered hereby.

 

This option may not be exercised for a fraction of a common share of the
Company.

 

4. This option may not be exercised by you unless all of the following
conditions are met:

 

  (d) Legal counsel for the Company must be satisfied at the time of exercise
that the issuance of shares upon exercise will be in compliance with the
Securities Act of 1933, as amended, and applicable U.S. federal, state, local
and foreign laws;

 

  (e) You must pay at the time of exercise the full purchase price for the
shares being acquired hereunder, by (i) paying in United States dollars by cash
(which may be in the form of a check, (ii) tendering common shares owned by you
which have a fair market value equal to the full purchase price for the shares
being acquired, such fair market value to be determined in such reasonable
manner as may be provided from time to time by the Committee or as may be
required in order to comply with or conform to the requirements of any
applicable or relevant laws or regulations, (iii) paying in such other form as
the Committee may determine in its sole discretion, or (iv) tendering a
combination of the forms of payment provided for in Subparagraphs 4 (b) (i)
through 4 (b) (iii) above; and

 

  (f) You must, at all times during the period beginning with the Date of Grant
of this option and ending on the date of such exercise, have been employed by
the Company or an Affiliate (as defined in the Plan), have served as a member of
the Board or have been engaged in a period of Related Employment (as defined in
the Plan), except that if you cease to be so employed, cease to serve as a
member of the Board or terminate a period of Related Employment by reason of
your disability, retirement or involuntary termination other than For Cause (as
such terms are defined in the Plan and interpreted and administered by the
Committee) while holding this option which has not expired and had not been
fully exercised you may, at any time within three years of the date of the onset
of such disability or retirement or within 90 days of your involuntary
termination other than For Cause, as the case may be (but in no event after the
expiration of ten years from the Date of Grant), exercise this option with
respect to the number of shares, determined under Paragraph 3 above, as to which
you could have exercised the option on the date of the onset of such disability
or retirement or the date of your involuntary termination other than For Cause
or with respect to such greater number of shares as determined by the Committee
in its sole discretion, and any remaining portion of this option shall be
canceled by the Company. In the event your employment by the Company or its
Affiliates, your service as a member of the Board or your Related Employment
terminates for reasons other than disability or retirement or involuntary
termination other than For Cause as described in this Subparagraph 4(c) or death
as described in Paragraph 5 below, this option shall be canceled by the Company.
If you are rehired by the Company within 90 days of your involuntary termination
other than For Cause, you are not considered to have terminated employment under
the Plan.



--------------------------------------------------------------------------------

5. This option may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of by you, except by will or the laws of descent and
distribution and is exercisable during your lifetime only by you. If you or
anyone claiming under or through you attempts to violate this Paragraph 5, such
attempted violation shall be null and void and without effect, and the Company’s
obligation to make any further payments (stock or cash) hereunder shall
terminate. If at the time of your death this option has not been fully
exercised, your estate or any person who acquires the right to exercise this
option by bequest or inheritance or by reason of your death may, at any time
within one year after the date of your death (but in no event after the
expiration of ten years from the Date of Grant), exercise this option with
respect to the number of shares not yet exercised at the time of your death,
regardless of the vesting schedule set forth in Paragraph 3 above. The
applicable requirements of Paragraph 4 above must be satisfied at the time of
such exercise.

 

6. In the event of any change in the outstanding common shares of the Company by
reason of any stock split, stock dividend, split-up, split-off, spin-off,
recapitalization, merger, consolidation, rights offering, reorganization,
combination or exchange of shares, sale by the Company of all or part of its
assets, distribution to shareholders other than a normal cash dividend, or other
extraordinary or unusual event occurring after the Date of Grant specified above
and prior to its exercise in full, the number and kind of shares for which this
option may then be exercised and the option price per share may or may not be
adjusted so as to reflect such change, all as determined by the Committee in its
sole discretion. In the event that the Company or any of its Affiliates is a
participant in a corporate merger, consolidation or other similar transaction,
neither the Company nor such Affiliate shall be obligated to cause any other
participant in such transaction to assume this option or to substitute a new
option for this option.

 

7. It shall be a condition to the obligation of the Company to furnish common
shares upon exercise of an option (a) that you (or any person acting under
Paragraph 5 above) pay to the Company or its designee, upon its demand, in
accordance with Paragraph 16(e) of the Plan, such amount as may be demanded for
the purpose of satisfying its obligation or the obligation of any of its
Affiliates or other person to withhold U.S. federal, state, local or foreign
income, employment or other taxes incurred by reason of the exercise of the
option or the transfer of shares thereupon, and (b) that you (or any person
acting under Paragraph 5 above) provide the Company with any forms, documents or
other information reasonably required by the Company in connection with the
grant. You may satisfy your obligation to pay such amount by authorizing the
Company to withhold from the shares purchased by you pursuant to the exercise
shares having a fair market value on the date of exercise equal to the
withholding amount. If the amount requested for the purpose of satisfying the
withholding obligation is not paid, the Company may refuse to furnish common
shares upon exercise of the option.

 

8. The term of this Agreement may be amended from time to time by the Committee
in its sole discretion in any manner that it deems appropriate (including, but
not limited to, acceleration of the date of payments hereunder); provided,
however, that no such amendment shall adversely affect in a material manner any
right of yours under this Agreement without your written consent, unless the
Committee determines in its sole discretion that there have occurred or are
about to occur significant changes in your position, duties or responsibilities,
or significant changes in economic, legislative, regulatory, tax, accounting or
cost/benefit conditions which are determined by the Committee in its sole
discretion to have or to be expected to have a substantial effect on the
performance of the Company, or any subsidiary, affiliates, division, or
department thereof, on the Plan or on this grant under the Plan. The Committee
may, in its sole discretion, permit you to surrender this grant in order to
exercise or realize the rights under other awards under the Plan, or in exchange
for the grant of new awards under the Plan, or require you to surrender this
grant as a condition precedent to the grant of new awards under the Plan.

 

9. Any action taken or decision made by the Company, the Board, or the Committee
or its delegates arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on you and all persons claiming under or through you. By
accepting this grant or other benefit under the Plan, you and each person
claiming under or through you shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken under the Plan
by the Company, the Board or the Committee or its delegates.

 

10. The validity, construction, interpretation, administration and effect of the
Plan, and of its rules and regulations, and rights relating to the Plan and to
this Agreement, shall be governed by the substantive laws, but not the choice of
law rules, of the State of Delaware.

 

11. This agreement is subject to your execution of a Non-Solicitation Agreement
in a form acceptable to the Company no later than the date of execution of this
Agreement.